IN THE SUPREME COURT OF THE STATE OF DELAWARE

    NAVIGATORS INSURANCE                       §
    COMPANY, RSUI INDEMNITY                    §
    COMPANY, and BERKLEY                       §   No. 144, 2018
    INSURANCE COMPANY,                         §
                                               §   Court Below—Superior Court of
          Plaintiffs Below,                    §   the State of Delaware
          Appellants,                          §
                                               §   C.A. No. N16C-01-104
          v.                                   §
                                               §
    DAVID H. MURDOCK, C.                       §
    MICHAEL CARTER, DOLE FOOD                  §
    COMPANY, INC. and DFC                      §
    HOLDINGS, LLC,                             §
                                               §
          Defendants Below,                    §
          Appellees.                           §

                                 Submitted: March 28, 2018
                                 Decided: April 6, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

         This 6th day of April 2018, having considered the notice and supplemental

notice of appeal from an interlocutory order under Supreme Court Rule 42, it appears

to the Court that:

         (1)    This interlocutory appeal arises from a Superior Court opinion granting

in part and denying in part the plaintiffs below-appellants’, Navigators Insurance

Company, RSUI Indemnity Company, and Berkley Insurance Company (“the

Insurers”), motion for summary judgment.1 The Insurers request an interlocutory


1
    Arch Ins. Co. v. Murdock, 2018 WL 1129110 (Del. Super. Ct. Mar. 1, 2018).
appeal from the parts of the opinion holding: (i) Delaware law applied to the

directors and officers liability policies at issue; and (ii) Delaware public policy did

not prohibit the Insurers from paying for the fraud of the insureds.

       (2)    On March 9, 2017, the Insurers filed an application for certification to

take an interlocutory appeal. The defendants below-appellees, David H. Murdock,

C. Michael Carter, Dole Food Company, Inc. and DFS Holdings, LLC (“the

Insureds”), opposed the application. On March 28, 2018, the Superior Court denied

the application after determining certification was not warranted under the principles

and criteria of Supreme Court Rule 42(b).2

       (3)    Applications for interlocutory review are addressed to the sound

discretion of the Court.3 In the exercise of our discretion, we have concluded that

the application for interlocutory review does not meet the strict standards for

certification under Rule 42(b) and should be refused.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                                 BY THE COURT:


                                                 /s/ Karen L. Valihura
                                                 Justice




2
  Arch Ins. Co. v. Murdock, 2018 WL 1560294 (Del. Super. Ct. Mar. 28, 2018). The Superior
Court corrected the order on April 2, 2018.
3
  Supr. Ct. R. 42(d)(v).
                                             2